COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:      In re Zak Nakhoda, James Wesselski, Kenneth Chambers, Philip
                          Spotts, The Structural Alliance, Wesgroup Consulting, LLC, and The
                          Mission Group

Appellate case number:    01-15-00695-CV

Trial court case number: 2010-25885

Trial court:              80th District Court of Harris County

         On August 14, 2015, relators, Zak Nakhoda, James Wesselski, Kenneth Chambers,
Phillip Spotts, The Structural Alliance, Wesgroup Consulting, LLC, and The Mission Group,
filed a petition for writ of mandamus in this Court challenging the trial court’s order of August
12, 2015. On the same day, this Court granted relators’ motion for emergency relief and stayed
the August 12th order insofar as it compelled production of relators’ W-2 and IRS Form 1099s
from 2008 to the present. We also requested that a response be filed by September 4, 2015. On
September 3, 2015, real parties in interest, Underwriters at Lloyds of London, Gulf Coast Claims
Service, Pat Donovan, John Andres, and Rankin Road, Inc., filed a motion for extension of time
to file a response to the petition. In that motion, real parties advised this Court that respondent,
the Honorable Larry Weiman, had recused himself on August 25, 2015. The case was
transferred to the 165th District Court, the Honorable Debra Ibarra Mayfield presiding.
        “Mandamus will not issue against a new judge for what a former one did.” In re Baylor
Med. Center, 280 S.W.3d 227, 228 (Tex. 2008). Because a new judge is now presiding over the
case in the trial court, we will abate this proceeding to allow the new judge to reconsider the
August 12th order.

       This original proceeding is abated to allow the Hon. Debra Ibarra Mayfield to reconsider
the order of August 12, 2015, in which the Hon. Larry Weiman granted in part and denied in part
the Third Parties’ and Rankin Road’s Motions to Quash and Motions for Protection and ordered
the Third Parties to “produce their W-2 and/or Form 1099s as requested for years 2008-present
from the Mostyn Law Firm by August 14, 2015.”
       The trial court clerk shall file a supplemental clerk’s record on or before September 25,
2015, containing any order issued by the Hon. Debra Ibarra Mayfield with respect to her
reconsideration of the order of August 12, 2015. This proceeding will be reinstated on
September 25, 2015, and the deadline for real parties in interest to file their response to the
petition is extended until October 2, 2015.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: September 10, 2015